DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/21, 1/17/22 and 3/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Fischer (61201) on 4/28/22.
The application has been amended as follows: 

Page 5 line 5 of the specification, amend from:
“In this embodiment, as shown in FIG. 2, the multiple transistor test devices are” to 
“In this embodiment, as shown in FIG. 2, the transistor test device is”

1. (Currently Amended) A measurement method fors ofs, wherein each of the transistor test devices comprises a source, a drain, an active layer, a gate located at the active layer, and wires connected to the source and the drain; and the measurement method comprises:
providing multiple of the transistor test devices, wherein widths of the gates, lengths of the active layers, and quantities of the connected wires are the same for are different for
obtaining a each of the transistor test devices by measuring the transistor test devices to obtain multiple total resistances; and
determining a contact resistance[[s]] of each of the transistor test devices based on the multiple total resistances and the widths of the active layers of the transistor test devices, wherein the contact resistance 
    PNG
    media_image1.png
    24
    37
    media_image1.png
    Greyscale
 is:

    PNG
    media_image2.png
    45
    173
    media_image2.png
    Greyscale
,
wherein 
    PNG
    media_image3.png
    24
    36
    media_image3.png
    Greyscale
 is a total resistance measured when the width of the active layer is 
    PNG
    media_image4.png
    23
    20
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    24
    39
    media_image5.png
    Greyscale
 is a total resistance measured when the width of the active layer is 
    PNG
    media_image6.png
    23
    21
    media_image6.png
    Greyscale


2. (Original) The measurement method according to claim 1, wherein orthographic projection of the gate on the active layer covers the active layer.

3. (Currently Amended) The measurement method according to claim 1, wherein the

4. (Original) The measurement method according to claim 1, wherein resistances of the wires are the same.

5. (Original) The measurement method according to claim 1, wherein multiple wires located on a same side of the gate are connected in parallel.

6. (Original) The measurement method according to claim 1, wherein there are an even number of the wires, and the wires are evenly distributed on both sides of the gate.

7. (Currently Amended) The measurement method according to claim 6, wherein the total resistance 
    PNG
    media_image7.png
    24
    33
    media_image7.png
    Greyscale
 is:

    PNG
    media_image8.png
    24
    125
    media_image8.png
    Greyscale
, wherein

    PNG
    media_image9.png
    24
    24
    media_image9.png
    Greyscale
 is a channel resistance of the transistor test device, and 
    PNG
    media_image1.png
    24
    37
    media_image1.png
    Greyscale
 is the

8. (Original) The measurement method according to claim 7, wherein the channel resistance 
    PNG
    media_image10.png
    24
    24
    media_image10.png
    Greyscale
 is:

    PNG
    media_image11.png
    61
    247
    media_image11.png
    Greyscale
, wherein

    PNG
    media_image12.png
    24
    21
    media_image12.png
    Greyscale
 is a drain-source voltage, 
    PNG
    media_image13.png
    24
    21
    media_image13.png
    Greyscale
 is a drain-source current, 
    PNG
    media_image14.png
    17
    15
    media_image14.png
    Greyscale
 is a length of the active layer, 
    PNG
    media_image15.png
    19
    19
    media_image15.png
    Greyscale
 is a width of the active layer, 
    PNG
    media_image16.png
    24
    27
    media_image16.png
    Greyscale
 is effective mobility, 
    PNG
    media_image17.png
    24
    24
    media_image17.png
    Greyscale
 is a unit area capacitance of a gate oxide layer, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 is a gate voltage, 
    PNG
    media_image19.png
    24
    23
    media_image19.png
    Greyscale
 is a starting voltage, and 
    PNG
    media_image20.png
    15
    17
    media_image20.png
    Greyscale
 is a body effect coefficient.

9. (Original) The measurement method according to claim 8, wherein the gate voltage 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 is greater than a preset value, and the channel resistance 
    PNG
    media_image10.png
    24
    24
    media_image10.png
    Greyscale
 is:

    PNG
    media_image21.png
    47
    116
    media_image21.png
    Greyscale
.

10. (Cancelled)

11. (Previously Presented) A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium stores a computer program; and when the program is executed by a processor, the measurement method according to claim 1 is implemented.

Allowable Subject Matter
Closest prior arts:
	
Chung et al. (US 20100044699) discloses a thin film transistor (TFT) including a gate electrode, an active layer, and source and drain electrodes. Paragraph 0034 discloses total resistance RT of the active layer 16 is the sum of the channel resistance R.sub.Ch generated by a channel unit and the contact resistance RC generated by the contact between the active layer 16 and the source and drain electrodes 18.

Wang et al. (CN 103575998), determining two contact resistance of the adjacent contact surface by measuring grid structure; through measuring a grid structure in Knotless transfer characteristic curve corresponding to the transistor saturation current, determining a total resistance value corresponding to different, then using the difference method to calculate to obtain the channel resistance and series resistance,

Amishiro et al. (US 20030126567) discloses a transistor test devices with the gate of first and second transistor are different.

Contact resistance https://en.wikipedia.org/wiki/Contact_resistance.
Sun et al. (US 20170089973) discloses a method to obtain the contact resistance, multiple TFT devices having different lengths.

The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior arts of record, alone or in combination, do not fairly teach or suggest “determining a contact resistance[[s]] of each of the transistor test devices based on the multiple total resistances and the widths of the active layers of the transistor test devices, wherein the contact resistance 
    PNG
    media_image1.png
    24
    37
    media_image1.png
    Greyscale
 is:

    PNG
    media_image2.png
    45
    173
    media_image2.png
    Greyscale
,
wherein 
    PNG
    media_image3.png
    24
    36
    media_image3.png
    Greyscale
 is a total resistance measured when the width of the active layer is 
    PNG
    media_image4.png
    23
    20
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    24
    39
    media_image5.png
    Greyscale
 is a total resistance measured when the width of the active layer is 
    PNG
    media_image6.png
    23
    21
    media_image6.png
    Greyscale
” including all limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863